DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-19 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/30/2019 and 9/10/2021 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 5/30/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


8.	Claims 1, 4, 9-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Leight Us Pat # 6,404,535.
With regards to claims 1 and 16, Leight Us Pat # 6,404,535 teaches an apparatus comprising circuitry  and a method configured to:
acquire correlation signals by correlating a photodetected signal with respective phase-shifted reference signals, the correlation signals comprising quadrature correlation signals and in-phase correlation signals, (Col. 5, lines 4-23)
wherein the circuitry is configured in such a way that the mean time of acquisition of the quadrature correlation signals and the mean time of acquisition of the in-phase correlation signals are equal or substantially equal. (figure 1)(aligned; Col. 4, lines 1-4)
With regards to claim 4, Leight Us Pat # 6,404,535 teaches the correlation signals are quadrature modulation signals and the circuitry is configured to acquire a first and a last correlation signal on 180.degree. opposing phase, and a second and third correlation signal also on 180.degree. opposing phase. (Col. 5, line 15) 
With regards to claim 9, Leight Us Pat # 6,404,535 teaches an illumination unit configured to illuminate a scene with a modulated light signal. (laser; Col. 5, lines 24-29)
With regards to claim 10, Leight Us Pat # 6,404,535 teaches an imaging sensor configured to receive the photodetected signal. (Col. 5, lines 35-37)
With regards to claims 11 and 18, Leight Us Pat # 6,404,535 teaches apparatus comprising circuitry and method configured to: 
acquire correlation signals by correlating a photodetected signal with respective phase-shifted reference signals, the correlation signals comprising a first set of correlation signals and a second set of correlation signals, (Col. 5, lines 4-23)

With regards to claim 12, Leight Us Pat # 6,404,535 teaches the first set of correlation signals comprises quadrature modulation signals and the second set of correlation signal comprises in-phase correlation signals. (Col. 5, lines 18-24)
With regards to claim 13, Leight Us Pat # 6,404,535 teaches the first set of correlation signals comprises quadrature modulation signals that are phase-shifted by a predefined phase angle and the second set of correlation signals comprises in-phase correlation signals that are phase-shifted by the predefined phase angle. (Col. 5, lines 13-17)
With regards to claims 17 and 19, Leight Us Pat # 6,404,535 teaches computer program comprising instructions which, when carried out on a processor, cause the processor to perform the method of claim 16. (microprocessor must be programed; Col. 4, lines 43-44)
Allowable Subject Matter
9.        Claims 2-3, 5-8, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from  references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Witzens US 2013/0221211 teaches a broadband optical phase detection and phase noise removal with an optical resonator
	Eliyahu et al. US 2011/0097078 teaches measuring phase noise in radio frequency, microwave or millimeter signals based on photonic delay.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        September 21, 2021